Case 19-05204-sms         Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50   Desc Main
                                   Document      Page 1 of 17




                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 In re                                           CASE NO. 12-73474-SMS

 JAMES ARTHUR WOODY, III,                        CHAPTER 13

                                                 JUDGE: HONORABLE SAGE M. SIGLER
               Debtors.
                                                 ADVERSARY CASE NO.       19-05204-SMS


 JAMES ARTHUR WOODY, III,

               Plaintiff,

         vs.

 MR. COOPER, a/k/a NATIONSTAR
 MORTGAGE, LLC
 NATIONSTAR MORTGAGE LLC D/B/A MR.
 COOPER,

               Defendants.



  NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER’S REPLY TO
PLAINTIFF’S RESPONSE TO ITS MOTION FOR JUDGEMENT ON THE
PLEADINGS AND REQUEST TO STRIKE RESPPONSE AS UNTIMELY

         COMES NOW, Nationstar Mortgage LLC d/b/a Mr. Cooper (“Mr. Cooper”)

by and through its attorney, Aldridge Pite, LLP, to file its Reply to Plaintiff’s

Response to its Motion for Judgement on the Pleadings (“Motion”) and shows the

Court the following:




                                           1
               REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms     Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50    Desc Main
                               Document      Page 2 of 17




                               I.   INTRODUCTION

      Despite being given additional time to prepare and file a Response, Plaintiff

was still unable to file a timely Response. Indeed, the extended and stipulate deadline

for Plaintiff to respond to the Motion was April 2, 2020. Plaintiff did not file his

response by the April 2nd deadline. As such, the Court should strike Plaintiff’s late

response as untimely and grant Mr. Cooper’s Motion in its entirety.

        Further, when Plaintiff did file his late Response, it was compromise of an

obvious and continuous self-serving effort to further Plaintiff counsel’s scheme to

isolate transactions on a loan history to mischaracterize the transactions to fit the

narrative of nefarious conduct on the part of Mr. Cooper. Plaintiff continues to refuse

to examine all the loan information before him and attached to his own Complaint,

which confirms that Mr. Cooper is not in contempt of any court order, is not in

breach of contract, and has not violated any provisions of Federal Rule of

Bankruptcy Procedure, RESPA, of FDCPA. Instead Plaintiff and his counsel simply

choose to blatantly disregard the entire loan history as a whole and instead pick and

choose portions of the loan history to further false allegations/claims and in

furtherance of Plaintiff’s counsel’s own financial gain. When Mr. Cooper thoroughly

and completely provided in its Motion how Plaintiff was the refunded the escrow

overage and credits were applied to Plaintiff’s loan, which Plaintiff conveniently

                                         2
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms       Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50   Desc Main
                                 Document      Page 3 of 17




“overlooked” in drafting the Complaint, Plaintiff simply attempted to find another

portion of the loan history to misconstrue and improperly allege as violations for the

first time in his Response and that were not raised in his Complaint. (See Response,

Page 2, Page 4) Therefore, for the reasons explained below, this Court must strike

the Response as late or, in the alternative, find Plaintiff has failed to state a claim

upon which relief can be granted and enter judgment in favor of Mr. Cooper.

                                     II.    ARGUMENT

A.    PLAINTIFF’S RESPONSE WAS UNTIMELY AND SHOULD BE
      STRICKEN
      As a preliminary matter, Mr. Cooper Motion for Judgment on the Pleadings

was filed on March 4, 2020. Accordingly, pursuant to BLR 7007-1(c), any response

was due fourteen (14) days thereafter. See BLR 7007-1(c). At Plaintiff’s counsel’s

request, Mr. Cooper agreed to extend the time in which Plaintiff could file his

Response to April 2, 2020. (See Consent Order Granting Motion to Extend Time to

Respond to Defendant’s Motion for Judgment on the Pleadings, DE #15). Plaintiff

did not timely file a response by the ordered time. Indeed, Plaintiff did not file his

Response until April 3, 2020. (See DE #16). Plaintiff did not seek leave to file its

late Response nor did Plaintiff’s counsel contact Mr. Cooper’s counsel to request an

additional extension.



                                         3
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms     Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50       Desc Main
                               Document      Page 4 of 17




      Pursuant to BLR 7007-1(c), failure to file a response indicates no opposition

to the motion. Further, BLR 7007-1(h) gives this Court discretion to decline to

consider any motion or brief that fails to conform to the requirements of these Rules.

Given Plaintiff’s utter lack of prosecution of his own Complaint for approximately

a year and failure to file his Response by the Court ordered deadline, the Court

should strike Plaintiff’s Response from the record and enter judgment in favor of

Mr. Cooper. This matter has been pending since May 3, 2019. Since filing the

Complaint, Plaintiff’s counsel has been non-responsive to Mr. Cooper’s request to

establish a discovery schedule leaving Mr. Cooper no choice but to file its present

Motion to seek recourse from the Court. Additionally Plaintiff’s counsel was lacking

in his communication with Mr. Cooper’s counsel for purposes of preparing a Joint

Status Report leaving Mr. Cooper with no option but to file a Unilateral Status

Report. Notwithstanding Plaintiff’s failure to timely file a response to Mr. Cooper’s

Motion and Plaintiff’s counsel’s failure to communicate, the Complaint is comprised

of blatant mischaracterizations of the status of Plaintiff’s loan, self-serving half-truth

allegations, and utter failure to state a claim as to Mr. Cooper.

      Mr. Cooper has incurred attorneys’ fees in defending itself in an Adversary

Proceeding which Plaintiff apparently has little interest in prosecuting. Although

Plaintiff is represented by counsel, he has utterly failed to complete the basic actions

                                         4
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms    Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50     Desc Main
                              Document      Page 5 of 17




required for a plaintiff prosecuting an adversary complaint. Mr. Cooper has been

forced to take all actions required to move the case towards resolution. In this case,

resolution should be granting Mr. Cooper’s Motion and the dismissal of Plaintiff’s

Complaint with prejudice based on Plaintiff’s failure to timely respond to the Motion

and failure to state a claim upon which relief can granted.

B.    PLAINTIFF’S RESPONSE FAILS TO SHOW THAT MR. COOPER
      IS NOT ENTITLED TO A JUDGMENT ON THE PLEADINGS
      1.     Plaintiff’s allegation that Mr. Cooper did not return funds is
             patently false.
      Plaintiff desperately continues to attempt to infer nefarious conduct where

none exists. For example, Plaintiff concedes that a credit of $3,362.85 was applied

to the Loan/Account. (See Response, Page 2). However, Plaintiff then attempts to

mischaracterize specific entries of the loan history to support allegations the

$3,362.85 was not returned. Plaintiff refers to a transactions dated December 18,

2017, reflecting the sums of $748.89 and $2,996.68 being taken from suspense for a

sum of $3,745.57. Id. Plaintiff then asserts that neither withdrawal from suspense

was used to pay the mortgage. Id. Plaintiff’s assertion could not be further from the

truth and is perfect example of Plaintiff reviewing the account on a specific date

without reference to the account after the specific date and in its entirety. Had

Plaintiff simply reviewed the following two transactions on the same day, he would


                                         5
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms           Doc 19       Filed 04/17/20 Entered 04/17/20 19:46:50                    Desc Main
                                        Document      Page 6 of 17




determine Mr. Cooper applied $1,681.20 to escrow1 and $2,064.37 as a principal

curtailment. (See Plaintiff’s Exhibit 2, Transaction #361-62). Plaintiff’s actions in

mischaracterizing the loan history is at best an inability to review a loan history or,

at worst, an intentional misrepresentation in furtherance of prosecuting a baseless

Complaint.

        Plaintiff doubles down on his mischaracterization of the facts by again stating

“[Mr. Cooper] fails to mention that three days later, it issued larger, unexplained

debits to the loan.” (See Response, Page 3). Quite to the contrary, and evidenced in

Plaintiff’s own Exhibit 2, the funds were applied to the principal balance or refunded

to Plaintiff. Because Plaintiff’s own Exhibit 2 shows that Mr. Cooper issued

adjustments to the mortgage that form the bases of Plaintiff’s Complaint, Mr.

Cooper’s Motion for Judgment on the Pleadings should be granted and Plaintiff’s

Complaint dismissed with prejudice.

        2.       Plaintiff’s allegation that Mr. Cooper did not return escrow funds
                 is patently false.
        Here, Plaintiff contends he is entitled to some additional payment due to the

escrow overage. (See Response, Page 4) However, this remedy is nowhere to be

found in the loan documents. The Security Deed attached to Plaintiff’s Complaint


1
 Mr. Cooper shows that this escrow deposit was included in the $6,506.63 escrow refund disbursed to Plaintiff on
February 23, 2018. See Plaintiff’s Exhibit 2, Transaction #367.

                                             6
                 REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms    Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50    Desc Main
                              Document      Page 7 of 17




states “[i]f there is a surplus of Funds held in escrow, as defined by RESPA, Lender

shall account to Borrower for the excess funds in accordance with RESPA.” (See

Plaintiff’s Exhibit 1, Page 4, Paragraph 3).       Pursuant to 12 C.F.R. Section

1024.17(f)(2)(i), the servicer shall refund the surplus. The loan history attached to

Plaintiff’s Complaint indisputably demonstrates was done. Plaintiff would contend

that he is entitled to more when he received exactly what the loan document and

RESPA provides; a refund of the surplus escrow proceeds.

      3.     Plaintiff’s allegation that Mr. Cooper profited from interest
             accrued on escrow is patently false.
      Again, Plaintiff tries to misdirect the Court and misrepresent the facts by

isolating lone transactions for purposes of alleging improper accounting where none

exists. In his Response, Plaintiff suggests transaction number 346 and 347 on

November 21, 2017, shows Mr. Cooper received $1,249.17 in “interest” that was

withdrawn “without explanation”. (See Plaintiff’s Exhibit 2, Transaction # 346-47).

      The explanation of where those funds where applied is located on this history

for the very same day. The history uncontrovertibly shows Mr. Cooper applied

$500.00 to corporate advance and $749.17 to the April 2018 payment for a total of

$1,249.17. Accordingly, the “explanation” which Plaintiff seeks is literally on the

same page, just lines away from the figures he claims form the support for the

baseless allegations included in his Complaint.

                                         7
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms    Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50      Desc Main
                              Document      Page 8 of 17




      4.     Plaintiff now asserts he does not state a claim under RESPA
      Plaintiff’s Response appears to attempt to pivot the relief sought in his original

Complaint to work around Mr. Cooper’s Motion. Plaintiff now asserts that he did

not bring this action under RESPA. Plaintiff then goes into some irrelevant analogy

to criminal law and speeding tickets as a “comparison” to the issues before this Court

in again what appears to be an attempt to show bad conduct where there is none.

      Plaintiff’s counsel does this despite the fact that his own Complaint was titled

COMPLAINT FOR DAMAGES IN A CORE ADVERSARY PROCEEDING AND

MOTION FOR SANCTIONS PURSUANT TO FEDERAL RULE OF

BANKRUPTCY PROCEEDURE 3002.1(i), FOR FINDING OF CONTEMPT FOR

MULTIPLE VIOLATIONS OF THE ORDER OF CONFIRMATION, FOR

VIOLATION OF THE REAL ESTATE SETTLEMENT PROTECTION ACT

(RESPA), THE FAIR DEBT COLLECTION PRACTICES ACT, AND BREACH

OF CONTRACT (emphasis added). (See Complaint, Page 1). Plaintiff now pivots

and instead attempts to suggest alleged violations of RESPA make up the basis of

his other causes of action. This statement ignores the crux of Mr. Cooper’s argument

which is, even assuming arguendo, Mr. Cooper did violate RESPA, RESPA does

not provide a private right of Plaintiff to enforce violations of RESPA. Plaintiff is

now simply attempting to take his allegations under RESPA and allege them in a


                                         8
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms    Doc 19     Filed 04/17/20 Entered 04/17/20 19:46:50    Desc Main
                               Document      Page 9 of 17




different way to circumvent the dismissal of his Complaint. Unfortunately for

Plaintiff, such action have not gone unnoticed. Plaintiff’s RESPA claim must be

dismissed with prejudice.

      5.     Plaintiff still fails to show a claim under Rule 3002.1

      Plaintiff continues to ignore the fact his Complaint does not allege that Mr.

Cooper is now trying to collect some undisclosed fees or is currently showing fees

due that where not noticed under Rule 3002.1. Further, Plaintiff falls back on prior

arguments that credits issued to the loan were withdrawn without explanation. Mr.

Cooper has already addressed these alleged unexplained withdrawals above and will

not burden the Court with duplicative explanation here.

      6.     Plaintiff still fails to establish a claim under breach of contract
      With respect to E-Pay Fees, Plaintiff again ignores Mr. Cooper is not seeking

to collect these E-Pay Fees and instead issued a credit to the Plaintiff’s mortgage for

them. Similarly, with respect to escrow, Plaintiff ignores the escrow surplus was

refunded to him. Mr. Cooper has clearly shown it remedied the escrow surplus by

refunding it to Plaintiff and this was done long before this Complaint was ever filed.

Plaintiff choosing or refusing to recognize the same does not form the basis for a

claim for breach of contract. Therefore, Plaintiff’s claim for breach of contract must

be dismissed with prejudice.


                                         9
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms    Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50     Desc Main
                              Document     Page 10 of 17




      G.     Plaintiff fails to show a private right of action under 11 USC
             Section 105
      Again, Plaintiff continues to attempt to shift focus from the relief sought in

his original complaint. Plaintiff’s third claim for relief is titled “Imposition of

Sanctions and a finding of Contempt under 11 U.S.C. Section 105(a)…” (emphasis

added). (See Complaint, Page 17). In his Response, Plaintiff points to 11 USC

Section 524 to support his contention he has a private right of action. However, this

ignores the procedural defect in Plaintiff’s Complaint.

      It is clear and uncontroverted that there is no private right of action under 11

USC Section 105(a). It is undisputed that a bankruptcy court has the authority to

enforce the terms of a confirmed Chapter 13 Plan in a bankruptcy proceeding and

discharge order. However, a plaintiff may seek relief under 11 U.S.C. §105(a) only

by filing motion for contempt in the bankruptcy court. See, Barrientos v. Wells

Fargo Bank, N.A., 633 F.3d 1186, 1191 (9th Cir. 2011) (concluding that "an order

of contempt under § 105 to enforce an existing injunction must be sought via motion

in the bankruptcy action; In re Joubert, 411 F.3d 452, 456 (3rd Cir. 2005); Walls v.

Wells Fargo Bank, N.A., 276 F.3d 502, 509 (9th Cir. 2002) (finding that there is no

private action for violating a discharge order); Pertuso v. Ford Motor Credit Co.,

233 F.3d 417, 422-23 (6th Cir. 2000)).



                                         10
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms     Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50      Desc Main
                               Document     Page 11 of 17




      The Plaintiff in Church v. Accretive Health, Inc., unsuccessfully attempted to

use §105 in an adversary case to create a private cause of action (emphasis added).

The court dismissed the Complaint under Rule 12(b)(6), finding it improper to use

§105 in an adversary proceeding, rather than filing a motion in the original

bankruptcy court. (See Church v. Accretive Health, Inc., No. 14-0057-WS-B, 2014

U.S. Dist. LEXIS 173199, at *35 (S.D. Ala. Dec. 16, 2014)). First, the court held

that §524 does not create a private cause of action. (See, e.g., In re Joubert, 411 F.3d

452, 456 (3rd Cir. 2005) (observing that "[t]his Court has not addressed whether §

524 implies a private right of action, ... but the weight of circuit authority is that it

does not") (citations omitted); Walls v. Wells Fargo Bank, N.A., 276 F.3d 502, 509

(9th Cir. 2002) ("there is no private right of action under § 524"); Pertuso v. Ford

Motor Credit Co., 233 F.3d 417, 422-23 (6th Cir. 2000) ("we have no hesitancy in

joining those courts (a clear majority) that have held § 524 does not impliedly create

a private right of action"); (Church v. Accretive Health, Inc., No. 14-0057-WS-B,

2014 U.S. Dist. LEXIS 173199, at *28 (S.D. Ala. Dec. 16, 2014)). Second, the court

likewise held that § 105 claims do not create a private cause of action, but rather,

Plaintiff’s sole remedy is to seek relief via a motion in the bankruptcy court that

ordered the discharge:




                                         11
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms     Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50     Desc Main
                               Document     Page 12 of 17




      [T]he bankruptcy court responsible for the discharge injunction retains the

power to enforce it via § 105 contempt powers. See Alderwoods Group, Inc. v.

Garcia, 682 F.3d 958, 969-70 (11th Cir. 2012) (recognizing that "a bankruptcy court

necessarily has power to enforce its own orders regarding its administration of the

estate" and that "the court that issued the injunctive order alone possesses the power

to enforce compliance with and punish contempt of that order"). On that basis… if

Church seeks contempt sanctions for violation of the discharge injunction, it may do

so by filing a appropriate § 105(a) motion in the bankruptcy court…. More generally,

the Eleventh Circuit has stated with crystalline clarity that it is "misguided" for a

plaintiff to file a complaint for declaratory relief, rather than a "motion for an order

to show cause why Creditors should not be held in contempt for violating the

discharge injunction," because the "proper procedure to invoke the court's civil

contempt power" is to file a motion. Alderwoods, 682 F.3d at 968 & n.20….

[Plaintiff’s] sole recourse is to file a motion for relief before the bankruptcy court

(the court that issued the discharge injunction) pursuant to 11 U.S.C. § 105. (Church

v. Accretive Health, Inc., No. 14-0057-WS-B, 2014 U.S. Dist. LEXIS 173199, at

*34-35 (S.D. Ala. Dec. 16, 2014).

      Here, Plaintiff attempts to use §105 in conjunction with §§ 1141 and 1142 to

create a private right of action for damages. While Plaintiff in his Comoplaint asserts

                                         12
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms     Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50      Desc Main
                               Document     Page 13 of 17




the Bankruptcy Court has jurisdiction to enforce the terms of a confirmed Chapter

13 Plan pursuant to 11 U.S.C. § 105, Plaintiff fails to address how the referenced

provision provides him a private right of action. In his Response, Plaintiff merely

reiterates the same arguments in his Complaint while ignoring case law holding 105

cannot be used to create substantive rights that are not explicitly provided for in Title

11. Indeed, Plaintiff actually confirms on numerous occasions he has no private right

of action to pursue a contempt action via an adversary complaint. Plaintiff cites to

Pereira v. First North Am, Nat’l Bank in stating “Section 524 does not expressly

allow for damages, costs, or create a private right of action in a district court other

than the court having jurisdiction of the underlying action.” (See Response, Page 13).

      Based upon the foregoing, Plaintiff’s Complaint is procedurally improper.

The Eleventh Circuit has noted that the proper method of invoking a court's contempt

power is to file a motion for contempt in the bankruptcy proceeding. Alderwoods

Group, Inc. v. Garcia, 682 F.3d 958, 968 n.20 (11th Cir. 2012) (emphasis added).

      Furthermore, the Eleventh Circuit has noted this distinction and its

importance. In In re McLean, contested matters under Rule 9014 are subject to less

elaborate procedures than are adversary proceedings and the burden of proof for a

finding of civil contempt is clear and convincing evidence as opposed to the

preponderance of the evidence standard typical in civil actions. In re McLean, 794

                                         13
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms    Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50     Desc Main
                              Document     Page 14 of 17




F.3d 1313, 1326 (11th Cir. 2015). Federal Rule of Bankruptcy Procedure 9020

specifically provides that “a motion for an order of contempt” is governed by Rule

9014, which relates to contested matters. Thus, “[g]enerally speaking, civil contempt

sanctions for the violation of the discharge injunction must be sought by contested

matter rather than an adversary proceeding.” Chionis v. Starkus (In re Chionis), No.

CC–12–1501, 2013 WL 6840485, at *4 (B.A.P. 9th Cir. Dec. 27, 2013); see

Barrientos v. Wells Fargo Bank, N.A., 633 F.3d 1186, 1190 (9th Cir.2011) (contempt

proceedings are always contested matters).

      Indeed it appears Plaintiff has brought this Complaint as an adversary

proceeding rather than a contested matter to take advantage of the lighter evidentiary

burden placed upon a Plaintiff in an adversary proceeding. As shown throughout Mr.

Cooper’s Motion and instant Reply, the allegations raised in the Complaint are far

from clear and convincing and Plaintiff has otherwise failed to state a claim upon

which relief can granted. As such, Mr. Cooper’s Motion should be granted and

Plaintiff’s Complaint dismissed with prejudice and without leave to amend.

                               III.   CONCLUSION

      For the reasons set forth above, Mr. Cooper requests th Court strike Plaintiff’s

Response as untimely and grant its Motion by entering a judgment in its favor.




                                         14
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms    Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50    Desc Main
                              Document     Page 15 of 17




Further, Mr. Cooper asks for an award of its reasonable attorneys’ fees and costs in

connection with its preparation and filing of the instant motion.

      WHEREFORE, Mr. Cooper respectfully prays:

      1.     That the Court deny Plaintiff any of the relief sought in his Complaint;

      2.     Enter a judgment on the pleadings in Mr. Cooper’s favor;

      3.     For an award of attorneys’ fees and costs;

      4.     For such other and further relief as the Court deems just and proper.


                    Respectfully submitted this 17th day of April, 2020.


                                       ALDRIDGE PITE, LLP

                                       /s/ Brian K. Jordan      .
                                       Brian K. Jordan, Georgia Bar No. 113008
                                       Attorney for Mr. Cooper
                                       Aldridge Pite, LLP
                                       Fifteen Piedmont Center
                                       3575 Piedmont Road, N.E.
                                       Suite 500
                                       Atlanta, GA 30305
                                       Phone: (404) 994-7304
                                       E-mail: bjordan@aldridgepite.com




                                         15
             REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms            Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50      Desc Main
                                      Document     Page 16 of 17




                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 In re                                               CASE NO. 12-73474-SMS

 JAMES ARTHUR WOODY, III,                            CHAPTER 13

                                                     JUDGE: HONORABLE SAGE M. SIGLER
                  Debtors.
                                                     ADVERSARY CASE NO.          19-05204-SMS



                                  CERTIFICATE OF SERVICE

   This is to certify that on this day I electronically filed the foregoing Reply to Plaintiff’s

Response to Motion for Judgment on the Pleadings using the Bankruptcy Court’s Electronic

Case Filing program, which sends a notice of this document and an accompanying link to this

document to the following parties who have appeared in this case under the Bankruptcy Court’s

Electronic Case Filing program:

   Matthew Thomas Berry

   Adam Joseph Klein

   Paul J. Sieg


   I further certify that on this day I caused a copy of this document to be served United States

First Class Mail, with adequate postage prepaid on the following parties set forth below at the

address shown for each




                                          16
              REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
Case 19-05204-sms        Doc 19    Filed 04/17/20 Entered 04/17/20 19:46:50     Desc Main
                                  Document     Page 17 of 17




 James Arthur Woody, III
 3888 Centennial Trail
 Duluth, GA 30096

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

 Dated: April 17, 2020                       /s/ Brian K. Jordan
                                             Brian K. Jordan, Bar No.: 113008
                                             Attorney for Mr. Cooper
                                             Aldridge Pite, LLP
                                             Fifteen Piedmont Center 3575 Piedmont Road,
                                             N.E., Suite 500 Atlanta, GA 30305
                                             Phone: (404) 994-7400
                                             Fax: (619) 590-1385
                                             Email: bjordan@aldridgepite.com




                                          17
              REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
